Per Curiam.
Janet Gilbert, the appellee, was indicted, jointly with *119one James Gilbert, on four counts of a ten count indictment. The State appeals from an order of the trial court granting a motion to dismiss three of the counts. She moves to dismiss the appeal and we grant the motion. State v. Gregg, 163 Md. 353, 163 A. 119 held an appeal premature where other counts in the indictment remained open after a motion to dismiss had been granted as to some of the counts. See also State v. Gibson, 4 Md. App. 236, 242 A. 2d 575, note 6.
If we had considered the appeal on the merits we would have affirmed the action of the trial court for the reasons fully set out in State v. Michael, 2 Md. App. 750, 237 A. 2d 782. An indictment, or count thereof, which is invalid on its face cannot be saved by the offer of testimony to support allegations not contained therein.

Appeal dismissed.


Costs to be paid by the County Council of Baltimore County.


Mandate to issue forthwith.